Ed. P. McFaddin, Justice (concurring). In order to obtain a reversal of the Trial Court’s ruling in sustaining the questioned service, it is necessary for the appellant to demonstrate that there is no substantial evidence in the record to support the factual finding of the Trial Court. 5 C. J. S. 562; Metcalf v. Jelks, 177 Ark. 1023, 8 S. W. 2d 462; Mosley v. Mohawk Lumber Co., 122 Ark. 227,183 S. W. 187. The uncontradicted'testimony is that Arnold agreed in Hot Springs to accept service of summons in Arkadelphia if Whitton’s attorney would not serve Arnold in Hot Springs. Whitton’s attorney testified: “At that time I carried a summons made out to the Sheriff of G-arland County to be served on him and I talked with him, and as Mr. Mathis said, he was upset and I didn’t care to bother him with it over there, and I told him I had the summons for the sheriff over there to serve on him, and he made a date with Mr. Mathis to come back either the next day or the following day or whenever the service was obtained, and I told Mm that if be was coming over there, I would have the sheriff over here to serve it on him then, and when he got over here, I had forgotten to have it served by the sheriff, and Mr. Arnold was Mnd enough to go by the sheriff’s office and I had to bring it down to the sheriff’s office and get them to serve it on him. ’ ’ When Arnold was asked about this by Whitton’s attorney, the following occurred: “Q. Do you recall that I mentioned to you that I had a summons to be served on you to be delivered to the sheriff there in Garland County and if you were coming over the next day I wouldn’t go by the sheriff’s office that day but would wait until you came over here and it would be served on you the next day? A. I don’t recall. I don’t say you didn’t. It is possible you might have said it but I don’t recall it. ’ ’ Thus we have uncontradicted testimony to the fact that Arnold voluntarily agreed to go from Garland County to Clark County to be served with summons, if Whitton’s attorney would forego serving Arnold in Garland County. The establishment of such fact made the service valid in Clark County without any reference to the 'matter of immunity. Therefore, because of the said agreement, I concur . in the result reached by the majority.